Citation Nr: 0819653	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-23 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a low back disability, to include 
degenerative joint disease, has been received.

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma, due to radiation exposure.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1951 to April 
1954.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision of the RO that, in part, 
declined to reopen a claim for service connection for 
arthritis (also claimed as lumbosacral spine, degenerative 
joint disease, and injury to back) on the basis that new and 
material evidence had not been received; and denied service 
connection for non-Hodgkin's lymphoma, bilateral hearing 
loss, and tinnitus.  The veteran timely appealed.

In May 2008, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2007).

Consistent with the veteran's assertions and the record, the 
Board has recharacterized the veteran's petition to reopen as 
encompassing the issue on the title page.

The issues of service connection for a low back disability, 
to include degenerative joint disease; non-Hodgkin's 
lymphoma, due to radiation exposure; bilateral hearing loss; 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In December 1955, the Board denied service connection for 
residuals of a back injury; the veteran did not file an 
appeal. 

2.  Additional evidence not previously considered by the 
Board at the time of the December 1955 denial, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a low back disability, to include degenerative joint 
disease, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1955 Board decision, denying service 
connection for residuals of a back injury, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  The evidence received since the December 1955 Board 
decision is new and material, and the claim for service 
connection for a low back disability, to include degenerative 
joint disease, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal for reopening the claim for service connection 
for a low back disability, to include degenerative joint 
disease, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

II.  Petition to Reopen

In a December 1955 decision, the Board denied service 
connection for residuals of a back injury based on the lack 
of medical records of a back injury in service, and the lack 
of any current residuals; and X-ray evidence of spinal bifida 
considered as a congenital or developmental abnormality, 
which pre-existed military service.

Evidence of record at the time of the Board's denial in 
December 1955 included the veteran's service medical records; 
the report of a July 1954 psychiatric examination; a 
September 1954 letter from a neuropsychiatrist, interpreting 
the pain in the veteran's back as possibly hypochondriacal, 
without X-ray findings; an October 1954 letter from a 
treating physician, diagnosing intervertebral disc injury at 
lumbosacral joint, secondary to injury received in service in 
January 1952; and an October 1954 statement from the veteran, 
indicating that he had fallen down a long ladder and hurt his 
back aboard the U.S.S. Kearsarge in January 1953, and that he 
continued to have back pain; and several statements from the 
veteran's comrades, indicating that they either witnessed or 
otherwise were aware of the veteran's fall and injury aboard 
the U.S.S. Kearsarge in January 1953.  

The service medical records show a complaint of generalized 
arthritic pain of the veteran's back in November 1953.  
Physical examination was within normal limits at the time.  
The evidence was insufficient to establish a diagnosis of 
arthritis.  The examiner diagnosed "psychogenic reaction 
affecting other systems, joints, manifested by multiple joint 
pains."  Neither a disability nor injury of the spine was 
noted.  The Board concluded that this evidence failed to 
establish that residuals of a back injury were incurred or 
aggravated in service.

The present claim was initiated by the veteran in December 
2004.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since December 1955 includes 
private medical records of  work-place injuries to the 
veteran's back and hospitalization in April 1962; findings of 
diffuse and chronic degenerative changes in July 2001; the 
report of a June 2002 VA examination; additional naval 
records, showing a diagnosis of psychogenic reaction in March 
1954; a March 2005 statement from a comrade who had been 
hospitalized with the veteran for several months in service, 
recalling the veteran's back troubles; and service personnel 
records, showing that the veteran participated in combat 
operations aboard the U.S.S. Kearsarge from October 1952 to 
February 1953.



Much of this evidence is new in that it was not previously of 
record and is not cumulative. 

The newly submitted evidence is also relevant.  Here, the 
evidence shows additional post-service injuries to the 
veteran's back, as well as current degenerative changes.  
While the veteran's statements are not competent to establish 
a link between his current degenerative joint disease of the 
lumbosacral spine and in-service back injury, he is competent 
to offer statements of first-hand knowledge of his in-service 
experiences.  The additional evidence raises a reasonable 
possibility of substantiating the claim for service 
connection.

Hence, the veteran's application to reopen the claim for 
service connection for a low back disability, to include 
degenerative joint disease, must be granted. 38 U.S.C.A. § 
5108.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a low back disability, to 
include degenerative joint disease.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).


Low Back Disability, to Include Degenerative Joint Disease

As the petition to reopen the claim for service connection 
for a low back disability, to include degenerative joint 
disease, has been granted, de novo consideration of the claim 
on appeal is appropriate.

A veteran's report of a continuity of symptomatology and the 
newly submitted evidence of degenerative joint disease of the 
lumbosacral spine satisfy the requirement for evidence that 
the current condition may be related to service.  Kowalski v. 
Nicholson, 19 Vet App 171 (2005).  In this case, while the 
veteran reported a continuity of back pain, there is no 
competent medical opinion specifically linking any current 
back disability, to include degenerative joint disease of the 
lumbosacral spine, to service.

Private medical records also show additional work-place back 
injuries and hospitalization in April 1962.

Non-Hodgkin's Lymphoma, Due to Radiation Exposure 

The veteran contends that he was exposed to radiation and 
other chemicals while loading bombs aboard the U.S.S. 
Kearsarge in Korea.  There is an abundance of medical 
evidence showing treatment for non-Hodgkin's lymphoma.

Lymphomas other than Hodgkin's disease are listed as 
"radiogenic diseases" under provisions of 38 C.F.R. 
§ 3.311(b)(2).  The RO must adjudicate the claim for service 
connection for non-Hodgkin's lymphoma under the provisions of 
38 C.F.R. § 3.311-taking into consideration the veteran's 
claimed exposure to radiation and other chemicals while 
loading bombs aboard the U.S.S. Kearsarge in Korea.

Bilateral Hearing Loss and Tinnitus 

The veteran contends that he currently suffers from bilateral 
hearing loss and tinnitus due to in-service acoustic trauma 
from jets and other aircraft aboard naval aircraft carriers 
in Korea.  His DD-214 reflects that he served as an aircraft 
engine mechanic.

Private medical records document profound sensorineural 
hearing loss in each ear in September 2005.

In June 2007, the veteran complained that his tinnitus was 
constant.

Evidence of a current hearing loss disability-i.e., one 
meeting the requirements of 38 C.F.R. § 3.385-and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of back pain; and to determine 
whether it is at least as likely as not 
(50 percent probability or more) that any 
such disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service incidents of falling down a long 
ladder aboard the 
U.S.S. Kearsarge in January 1953, and 
back pain as reported by the veteran. 

The examiner should provide a rationale 
for the opinions.  The veteran's claims 
file, to include a copy of this REMAND, 
should be provided to the examiner.  The 
examiner should reconcile any opinion 
with the service medical records and the 
1962-64 private medical reports 
reflecting treatment for disc disease 
following a work related injury.   

2.  An appropriate official at the RO 
should develop the claim for service 
connection for non-Hodgkin's lymphoma 
under 38 C.F.R. § 3.311, obtaining any 
available records regarding the veteran's 
claimed chemical and/or radiation 
exposure.  These records normally include 
but may not be limited to the veteran's 
Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if 
maintained, service medical records, and 
other records that may contain 
information pertaining to the veteran's 
radiation dose in service.  All such 
records should be forwarded to the Under 
Secretary for Health, who will be 
responsible for preparation of a dose 
estimate and other development pursuant 
to 38 C.F.R. § 3.311.  

3.  Afford the veteran a VA audiology 
examination to identify all current 
disability underlying the veteran's 
current complaints of bilateral hearing 
loss and tinnitus; and to obtain 
information as to the current nature and 
likely etiology of any current hearing 
loss and tinnitus of either ear.  All 
appropriate tests and studies (to include 
audiometric testing) should be 
accomplished, and all clinical findings 
should be reported in detail. 

For any hearing loss and/or tinnitus 
found, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that it either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, to specifically include in-
service noise exposure from jets and 
aircraft aboard naval carriers as 
reported by the veteran. 

The examiner should provide a rationale 
for the opinions.  The veteran's claims 
file, to include a complete copy of this 
REMAND, must be provided to the examiner 
designated to examine the veteran, and 
the examination report should note review 
of the file.

4.  After ensuring that the requested 
actions are completed, re-adjudicate the 
issues of service connection for a low 
back disability, to include degenerative 
joint disease; non-Hodgkin's lymphoma, 
due to radiation exposure; bilateral 
hearing loss; and tinnitus.  A 
supplemental statement of the case should 
be prepared as to any issue decided 
against the veteran.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


